DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20th 2021 has been entered.

3.	According to paper filed December 20th 2021, claims 1-22 are pending for examination with a November 8th 2018 priority date under 35 USC §119 (a)-(d) or (f).
	By way of the present Amendment, claims 1-2, 6-19, and 22 are amended, no claim is canceled. Claim rejections under 35 USC §112(b) are withdrawn.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
7.	Claims 1-18 and 20-22 are rejected under 35 U.S.C. §103 as being unpatentable over Farnham et al. (US 2003/0158855), hereinafter Farnham, and further in view of Rein et al. (US 2014/0033101), hereinafter Rein.
Claim 1
“a processor, configured to: acquire content information from first information including viewing history of a plurality of web pages and work information regarding to an editing performed on second information which is a target data” Farnham [0071] discloses “sit is a tree if Web pages viewed with a web browser…. Detailed history viewing display 700 could be a sequence of commands and edits for a word processing document”,

“extract a location in which user has performed editing in the target data based on the editing history of the target data, wherein the location is a portion of the target data” Farnham [0078] discloses “context association system 100 could obtain from database 106 the information relating to the embedding of the image (e.g., the embedding of the photo based upon recorded user actions and the file or network location from which the file was obtained)”;
“specify at least one web page from the viewing history as useful for editing the target data based on the content information and the target data during a period in which the target data is edited at the extracted location” Farnham [0071] discloses “[d]etailed history viewing display 700 provides a task-specific representation of a sequence of events… it is a tree of Web pages viewed with a web browser”,

“wherein the at least one web page is specified by determining at least a portion of the content information being described in the location in which the user has edited the target data” Rein [0049] discloses “a function associated with a display element of a GUI, the display element to display edit history data relating to a displayed portion of structure data. An operation 1402 is executed to retrieve the edit history data for the displayed portion of the structured data based upon the function, the edit history data reflecting changes made to the displayed portion of the structured data”.

Farnham and Rein disclose analogous art. However, Farnham does not spell out the “editing history” as recited above. This feature is disclosed in Rein. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Rein into Farnham to enhance its information editing and displaying functions.

Claim 2
“wherein the processor further acquires, from the first information, interaction information being information regarding an operation performed on the web pages viewed by the user, and specify the specified at least one web page as information having usability by further using the interaction information” Farnham [0075] discloses the “[a]ssociation control panel 900 includes controls for selecting the weight or significance to be applied to, for example, user keyboard activity, user mouse activity, connectedness between objects…. duration (e.g., how long the object was used from an initial usage to a last usage), time scaling (e.g., importance of all time measures compared to other measures)”.

Claim 3
“wherein the interaction information is information regarding an operation which has been performed on the web
pages viewed before or after the editing, by the user” Rein [0053] discloses “[a] log file may be a text tile that includes edits made by the user 101 during a session…. a session based on some pre-determined time period”.

Claim 4
“wherein the interaction information includes information obtained from an operation on the web pages by an input device used by the user” Rein abstract discloses “receiving input to execute a function associated with a display element of a Graphical User Interface (GUI), the display element to display edit history data”.

Claim 5
“wherein the interaction information further includes viewing time of the user to view the web pages” Farnham
[0075] discloses the “duration (e.g., how long the object was used from an initial usage to a last usage), time scaling (e.g., importance of all time measures compared to other measures)”.

Claim 6
“wherein, in a case where the location extracted from the target data that the user working on is edited two times by the user by performing a first editing and a second editing performed after the first editing, the processor is further configured to specify content information of the web pages used in the second editing to have usability higher than usability of content information of the web pages used in the first editing” Farnham [0043] discloses “objects with which a user interacts can be of a different importance or significance to the user. For instance, a document that a user keeps open and edits of an extended period could be deemed to be of greater importance than a document that is opened for only a brief period of time” and Farnham [0053] further discloses “importance calculator 310 can return an importance ranking between a target object and one or more other objects. Importance can be represented as a number between 0 and 1…. Importance may be determined by a number of calculations of recency, number of edits, sending or receipt of a document from a frequently contacted user, duration, read order, frequency, etc.”.

Claims 7-10
Claims 7-10 are each rejected for the rationale given for claim 6.

Claim 11
“wherein a value indicating the usability of the content information of the web pages is obtained based on features obtained from the content information” Farnham [0075] discloses the “duration (e.g., how long the object was used from an initial usage to a last usage), time scaling (e.g., importance of all time measures compared to other measures)”.

“the processor is further configured to output a value indicating the usability of the content information of the web pages which has been specified for the second time during the second editing of the second information to be greater than a value indicating the usability of the content information of the web pages which has been specified for the first time during the first editing of the second information” Farnham [0053] further discloses “importance calculator 310 can return an importance ranking between a target object and one or more other objects. Importance can be represented as a number between 0 and 1…. Importance may be determined by a number of calculations of recency, number of edits, sending or receipt of a document from a frequently contacted user, duration, read order, frequency, etc.”.

“outputs the value indicating the usability of the content information of the web pages which has been specified for the first time during the first editing of the second information to be smaller than a value indicating the usability of the content information of the web pages which has not been specified among the pieces of information viewed by the user” Farnham [0043] discloses “objects with which a user interacts can be of a different importance or significance to the user. For instance, a document that a user keeps open and edits of an extended period could be deemed to be of greater importance than a document that is opened for only a brief period of time”.

Claims 12-15
Claims 12-15 are each rejected for the rationale given for claim 11.

Claim 16
“wherein the acquisition unit further acquires work information regarding a work which has been performed on the target data that the user working on at a timing during which the user viewing the web pages, and the processor is further configured to specify the specified web pages as information having usability, by further using the work information” Farnham [0043] discloses “objects with which a user interacts can be of a different importance or significance to the user. For instance, a document that a user keeps open and edits of an extended period could be deemed to be of greater importance than a document that is opened for only a brief period of time” and Farnham [0075] discloses the “duration (e.g., how long the object was used from an initial usage to a last usage), time scaling (e.g., importance of all time measures compared to other measures)”.

Claim 17
Claim 17 is rejected for the similar rationale given for claims 6 and 16.

Claim 18
“wherein, in a case where it is determined that an evaluation of the usability of the web pages is to be acquired from the user, the processor is configured to further acquire the evaluation of the web pages for the usability from the user, based on the value indicating the usability” Farnham [0053] further discloses “importance calculator 310 can return an importance ranking between a target object and one or more other objects. Importance can be represented as a number between 0 and 1…. Importance may be determined by a number of calculations of recency, number of edits, sending or receipt of a document from a frequently contacted user, duration, read order, frequency, etc.”.

Claim 20
Claim 20 is rejected for the similar rationale given for claim 1.

Claim 21
“wherein the at least one web page is viewed during the time period of the first information, or within a predetermined time before or after the time period of the first information” Rein [0053] discloses “[a] log file may be a text tile that includes edits made by the user 101 during a session…. a session based on some pre-determined time period”.

Claim 22
“wherein the processor is further configured to acquire information of a title and a page body of each web page comprised in the viewing history of the web page” Farnham [0071] discloses “history viewing display 700 provides a task-specific representation of a sequence of events…. it is a tree if Web pages viewed”;

“compare information comprised in the extracted location in which the user has performed editing with the information of the title and the page body of each web page” Rein [0037] discloses “[t]his tooltip includes an edit history for table row 410…. a data description relating to previous changes (e.g., edits)…. a location value for the table row 401 may displayed within the tooltip 402 to identify the exact field of a row being edited”,

“specify a web page comprising information of a title and a page body that matches at least a portion of the information comprised in the extracted location in which the user has performed editing” Farnham [0071] discloses “history viewing display 700 provides a task-specific representation of a sequence of events…. it is a tree if Web pages viewed”; a web page contains a location, such as URL address, and inherently discloses a title and a page body as claimed.

8.	Claim 19 is rejected under 35 U.S.C. §103 as being unpatentable over Farnham et al. (US 2003/0158855), hereinafter Farnham, in view of Rein et al. (US 2014/0033101), hereinafter Rein, and further in view of Grace et al. (US 2018/0189292), hereinafter Grace.
Claim 19
“wherein the w the usability is specified with a machine learning model in which the features are input, and the value indicating the usability is output” Grace [0019] discloses “a machine learning system for training a document ranking model and a snippet selection model according to aspects of the present disclosure”,

“the processor is further configured to: update the machine learning model by inputting a pair of the evaluation acquired by the acquisition unit and the features corresponding to the evaluation to the machine learning model, as learning data” Grace [0179] discloses “a machine learning system 600 within the optimizer 114 for training a document ranking model 612 and a snippet selection model 614 using supervised machine learning techniques. As supervised machine learning techniques are employed, the system 600 includes a training machine set 604 for training the document ranking model 612 and a training data set 606 for training the snippet selection model 614”.

Farnham, Rein, and Grace disclose analogous art. However, Farnham does not spell out the “machine learning model” as recited above. This feature is disclosed in Grace. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Grace into Farnham to enhance its information editing and displaying functions.

Response to Arguments
9.	Applicant's arguments filed December 20th 2021 have been fully considered but they are not persuasive.
	Applicant argues that “none of the cited references nor the suggested combination discloses or suggests each and every features as recited in claim 1. … The claim language as amended clearly reflects the feature of specifying first information (e.g., web page(s)) being viewed (e.g., used) for editing the second information (e.g., document or source code currently being edited). The specified first information would be classified as information that is useful to user for editing the second information.” Said argument is not persuasive because Farnham spells out the “history viewing display 700… edits for a word processing document” in paragraph [0071], the “document” is the second information as claimed.
	Further, applicant argues that “Farnham merely teaches detailed history viewing display 700 for displaying the history of web surfing and detailed history editing display 800 for displaying the editing history of documents.” Said argument is not persuasive but confusion.
	Applicant’s argument of the history editing display 800 (of Farnham reference) merely for displaying the editing history of documents indicates that, in the present application, the editing history is not only for displaying. Then, what exactly is the editing history (as claimed) about?
In claim 1, the feature of “extract a location in which user has performed editing in the target data based on the editing history of the target data” is recited. Said feature is interpreted as “extracting a location where editing had been performed according to the information recorded in the editing history.”
To the contrary, applicant’s arguments suggest that the editing at the extracted location was done with information provided from its editing history, for example, inserting a piece of information from the editing history into the extracted location. It is therefore unclear if a feedback type of editing is claimed? It is also unclear if a repeating (correcting, so as to make all data consistent) type of editing is claimed? Evidently, further claim amendments are necessary to recite the intended claim features and move the prosecution forward.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175